BOND, Circuit Judge,
delivered the following opinion, reversing the decision of the district judge:
This is a petition on the part of certain creditors of the Bank of North Carolina, an adjudged bankrupt, to be allowed interest on their claims from the date of the adjudication in bankruptcy, there being a surplus fund after payment of all the debts of the bank in full. The creditors who petition are the bill-holders of the bank. I can see np just reason why this claim should not be allowed; and a complete answer may be found to all objections made at bar to the allowance of interest, in the very able and elaborate opinion of Chief Justice Shaw in the case of Williams v. President & Directors of American Bank, 4 Mete. (Mass,) 317, and in the equally clear opinion of Judge Hubbard in the case of Brown v. Lamb, 6 Mete. (Mass.) 203, which 'exhausts the subject. The case will be sent to the district court with directions to proceed accordingly.